DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 08, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2021 was filed after the mailing date of the Notice of Allowance on August 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (hereinafter “Kim”, US 2016/0337946).
Regarding claim 1, Kim discloses a method in a user equipment (UE) (i.e., electronic device 100) for performing network selection for wireless service at switch-on or when recovering from lack of coverage (i.e., electronic device 100 turns on and search for network as described in paragraphs 0083-0084), the method comprising: 
determining, by processing hardware, a first plurality of frequency bands corresponding to an initial mobile country code (MCC) (i.e., determining a home network information includes MCC code 310 (i.e., US), GSM as radio access technology (RAT), and 850 MHz as a center frequency band as described in paragraph 0043), the plurality of frequency bands including a first set of frequency bands associated with a network carrier to which the UE is subscribed (i.e., network identification information stored in a first database 121 includes band information for the home network as described in paragraphs 0040-0041, and assessing the corresponding operator network as described in paragraph 0043) and a second set of frequency bands not associated with the network carrier (i.e., network identification information stored in a first database 121 includes band information for networks other than the home network as described in 
scanning, by the processing hardware, the first set of frequency bands (i.e., scanning the network based on previously accessed network as described in paragraphs 0043 and 0051); and 
in response to detecting a new MCC (i.e., determining the country information in step 240 of Fig. 2) and determining that no service is available within the first set of frequency bands (i.e., determined that the search failed as shown in step 220 of Fig. 2), scanning a third set of frequency bands preferred by the UE within a second plurality of frequency bands corresponding to the new MCC (i.e., in response to obtaining country information in step 240, scanning for the network based on country information in step 250 of Fig. 2.  That is determining an LTE band to be detected based on country information as described in paragraph 0060). 
With regard to claim 20, the Examiner rejects this claim at least for the same reasons discussed above because claim recites a different statutory and includes similar features to those of recited within claim 1.  In addition, Kim also discloses a user device (i.e., an electronic device 1001 as shown in Fig. 10) includes a processing hardware including one or more processors (i.e., application processor 1010), a radio circuitry (i.e., communication module 1020), and a non-transitory computer readable memory storing thereon instructions (i.e., memory 1030).
Regarding claim 2, Kim discloses all limitations recited within claims as described above.  Kim also discloses in response to determining that no service is available within the third set of frequency bands, scanning at least the second set of frequency bands (i.e., search for network with all available RATs/frequencies when search failed in step 250 of Fig. 2). 

Regarding claim 4, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein the MCC is a country in which the UE is currently located (i.e., determining a home network information includes MCC code 310 (i.e., US) as described in paragraph 0043). 

Regarding claim 5, Kim discloses all limitations recited within claims as described above.  Kim also discloses determining that the initial MCC corresponds to a home country of the UE (i.e., performing a network scan based on home network as described in paragraph 0051); and using home public land mobile network (HPLMN) frequency bands as the first set of frequency bands (i.e., performing a network scan based on home network as described in paragraph 0051). 

Regarding claim 6, Kim discloses all limitations recited within claims as described above.  Kim also discloses determining that the initial MCC is an international roaming MCC (i.e., determining the electronic device 100 moves to China from Korea as described in paragraph 0074); and identifying most preferred frequency bands in the international roaming MCC, to be used as the first set of frequency bands (i.e., searching a network based on information stored in the database 121 as described in paragraph 0074). 
Regarding claim 7, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein identifying the most preferred frequency bands in the international roaming MCC includes querying a local database implemented in a non-transitory memory of the UE (i.e., querying database 121 as described in paragraphs 0044-0045).

Regarding claim 8, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein identifying the most preferred frequency bands in the international roaming MCC includes using at least one of (i) a list of equivalent HPLMN (EHPLMN) frequency bands, (ii) a list of operator controlled PLMN (OPLMN) frequency bands, or (iii) user PLMN (UPLMN) frequency bands (paragraph 0051).

Regarding claim 9, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein determining the first plurality of frequency bands includes: determining at least one of: (i) the UE previously obtained wireless service in the country of the initial MCC, (ii) the initial MCC is an MCC of the registered PLMN (RPLMN), or (iii) the UE stores PLMN bands for the RPLMN; and using RPLMN bands as the first plurality of frequency bands (i.e., attempt network connection based on history information as described in paragraphs 0043, and 0110.  Also, see Fig. 9 and its descriptions). 
Regarding claim 10, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein: scanning the first set of frequency bands, the second set of frequency bands, and the third set of frequency bands corresponds to a single scan round (i.e., searching for home network, recently accessed as described in paragraphs 0043-0044, and 0050-0051); and scanning the third set of frequency bands preferred by the UE includes scanning only those frequency bands that have not yet been scanned since a beginning of the scan round (paragraphs 0050-0051).

Regarding claim 11, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein the new MCC is a first new MCC, the method further comprising: detecting a second new MCC and scanning another set of frequency bands preferred by the UE within a third plurality of frequency bands corresponding to the second new MCC (i.e., detecting in different country and scanning the corresponding frequencies as described in paragraphs 0050-0051, and as shown in Figs. 3-5). 

Regarding claim 12, Kim discloses all limitations recited within claims as described above.  Kim also discloses in response to detecting that no service is available within the second set of frequency bands (i.e., search failed in step 220 of Fig. 2), scanning a fourth set of frequency bands within a scan capability of the UE but outside each of the first plurality of frequency bands and the second plurality of frequency bands (i.e., searching all available RATs/frequencies in step 270 of Fig. 2, and as described in paragraph 0053). 

Regarding claim 13, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein scanning the third set of frequency bands preferred by the UE includes identifying frequency bands of a most preferred PLMN in the new MCC (i.e., scan for communication network that supports WCDMA 2100 MHz in step 230 of Fig. 3, and as described in paragraph 0058). 

Regarding claim 14, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein determining the first plurality of frequency bands and determining the second plurality of frequency bands includes querying a local database implemented in a non-transitory memory of the UE (i.e., querying using database 121 as described in paragraphs 0040 and 0060). 

Regarding claim 15, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein querying the local database includes: retrieving, by the processing hardware, a respective list of frequency bands for an MCC, in response to specifying the MCC in a query (i.e. a corresponding country information and frequency information as described in paragraph 0060). 

Regarding claim 16, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein querying the local database includes: retrieving, by the processing hardware, a respective list of PLMNs for the network carrier, in response to specifying the network carrier in a query (i.e., Vodafone, E-Plus or O2 as described in paragraph 0058). 

Regarding claim 17, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein querying the local database further includes: retrieving, by the processing hardware, a respective list of frequency bands for a PLMN, in response to specifying the PLMN in a query (i.e., frequency information as described in paragraph 0060).

Regarding claim 18, Kim discloses all limitations recited within claims as described above.  Kim also discloses wherein querying the local database includes: obtaining a list of MCCs of countries adjacent to the country of the initial MCC, in response to specifying the initial MCC in a query (i.e., determining country information corresponds to neighboring country in step 710 of Fig. 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kavuri et al. (hereinafter “Kavuri”, US 10,045,287).
Regarding claim 3, Kim discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Kavuri discloses a cellular system selection frequency scan scope for roaming.  Kavuri also discloses scanning frequency bands within the second plurality of frequency bands that are not included in the third set of frequency bands (i.e., scanning another band depending on rejection and/or failure cause as described in col. 10, lines 42-55).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to connect to a network when roaming.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sun et al. (hereinafter “Sun”, CN 102045812).
Regarding claim 19, Kim discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Sun discloses a method for cell section and terminal for the same.  Sun also discloses camping on a certain frequency band; in response to determining that the certain frequency band is not listed in the local database, updating the local database to include the certain frequency band (paragraph 0036). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to quickly access the network and obtain the service required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644